KLEINSCHMIDT, Presiding Judge,
specially concurring:
I agree with the opinion in every respect. I am, however, so suspicious of the potential of the Alford plea for convicting the innocent that I want to add one comment.
Disregarding any inference that can be drawn from the failure of the key witness to attend the trial, the record here presents a fairly strong but not overwhelming case for the state.1 Defense counsel who contemplate advising the entry of an Alford plea have an especially heavy responsibility to explore every avenue that may establish a defense. I cannot assume from this record that counsel did not meet that responsibility in this case.

. The defendant’s version of events does not establish guilt but at the same time is largely free of the patently self-serving statements that one might normally expect from a person whose freedom depends upon whether his version is accepted over the victim’s. Some of what he does purport to remember is at odds with the events the victim described. The fact that the incident terminated just at the time the victim’s male roommate, with whom she denied ever having had sexual relations, drove up to the house, at least suggests a motive for her to claim rape.